Case 2:20-cv-00643 Document 1-1 Filed 12/23/20 Page 1 of 4 PagelD# 5

VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF VIRGINIA BEACH

TANYA L. STILES
Plaintiff,

v. CASE NO; CL20. 3019

JURY TRIAL DEMANDED
SANDBRIDGE PROPERTIES, LLC, _

and )|/BGEIVE BY

FOOD LION, LLC. i

 

APR 17 2020

    
 

 

|
Defendants. uy

COMPLAINT
COMES NOW the Plaintiff, Tanya L. Stiles, (“Plaintiff”) by counsel, to demand
judgment against the Defendants, Sandbridge Properties, LLC (“‘Sandbridge”) and Food Lion,
LLC (“Food Lion,” and collectively with Sandbridge, Defendants”), and in support thereof
states as follows:

1. Plaintiff is a private individual who resides in Virginia Beach, Virginia.

2. Defendant Sandbridge is a limited liability company organized under the laws of the
state of Georgia with its principal office in Nashville, Tennessee.

3. Defendant Food Lion is a limited liability company organized under the laws of the
state of North Carolina with its principal office in Salisbury, North Carolina.

4. Venue is proper in this Court pursuant to Virginia Code § 8.01-262(4) because the
cause of action for negligence alleged herein arises from a trip and fall incident that occurred in
the City of Virginia Beach, Virginia.

5. This Court has personal jurisdiction over the Defendants because, at all times relevant

to the matters alleged in this Complaint, each of them regularly transacted business within the

1 EXHIBIT

|

 
Case 2:20-cv-00643 Document 1-1 Filed 12/23/20 Page 2 of 4 PagelD# 6

Commonwealth of Virginia. Jurisdiction is also proper pursuant to Virginia Code § 8.01-
328.1(A)(3) because Defendants are alleged to have caused a tortious injury by an act or
omission that occurred in the Commonwealth of Virginia and the cause of action for negligence
alleged herein arises from said act or omission. |

6. Beginning at least as early as the year 2000, and through May 2, 2018 (when the trip
and fall incident which is the subject of this Complaint occurred), Sandbridge was the record
owner of a shopping center located at 2005 Sandbridge Road in Virginia Beach, Virginia,
including but not limited to the parking lots surrounding the retail establishments in said
shopping center (the “Premises”).

7. Beginning at least as early as the year 2000, and through May 2, 2018 (when the trip
and fall incident which is the subject of this Complaint occurred), Food Lion leased from
Sandbridge a building located on the Premises, in which Food Lion operated and managed a
“Food Lion” grocery store. On information and belief, the lease terms allowed Food Lion use
and possession of the parking lots on the Premises.

8. At all times relevant to this Complaint, including on May 2, 2018, Defendants invited
the general public, including Plaintiff, onto the Premises for any lawful purpose, including but
not limited to purchasing groceries and other items at Food Lion’s store and using the parking
lots for their intended purposes.

9. As such, each of the Defendants had a duty to persons on the Premises, including
Plaintiff, to use ordinary care to keep the Premises in a reasonably safe condition, to not create or
allow any dangerous conditions to exist on the Premises, and to warn persons present on the

Premises of any such dangerous conditions.
Case 2:20-cv-00643 Document 1-1 Filed 12/23/20 Page 3 of 4 PagelD# 7

10. On May 2, 2018, Plaintiff arrived at the Premises for the purpose of purchasing items
at Food Lion’s store. Plaintiff parked in the parking lot on the Premises and commenced
walking towards the Food Lion store.

11. As Plaintiff approached the store, she tripped on a pothole in the parking lot and fell,
thus causing her to suffer significant and serious injuries. The pothole was located
approximately three feet from the sidewalk immediately in front of the Food Lion store entrance.

12. On information and belief, Defendants knew of the existence of the pothole and the
danger that it posed to invitees, such as Plaintiff, prior to and on May 2, 2018. Ata minimum,
Defendants should have known of the pothole and the danger posed thereby, and therefore had
constructive notice of the same, prior to and on May 2, 2018.

13, Defendants, as the owners, operators, and/or managers of the Premises, breached their
duties to Plaintiff by, inter alia:

a. Negligently permitting a dangerous condition — namely, the pothole — to exist on
the Premises; and

b. Negligently failing to warn Plaintiff of the dangerous condition reflected by the
pothole.

14. As alleged herein, Defendants’ breaches of their duty of due care and negligence
caused Plaintiff to trip and fall on the pothole and to become seriously injured.

15. As adirect and proximate result of Defendants’ negligence, Plaintiff was harmed and
suffered damages, and will continue to be harmed and to suffer damages in the future, including
but not limited to medical expenses, physical injuries and limitations, lost wages, and pain and
suffering.

JURY DEMAND
Case 2:20-cv-00643 Document 1-1 Filed 12/23/20 Page 4 of 4 PagelD# 8

16. Plaintiff hereby demands a trial by jury on all issues so triable.
WHEREFORE, Plaintiff, by counsel, moves the Court for a judgment against the
Defendants, jointly and severally, for damages in the sum of TWO MILLION DOLLARS
($2,000,000.00), together with pre- and post-judgment interest, the costs of this action, and such

other and further relief as the Court may deem just and proper.

TANYA L. STILES

By: ZL

Of Counsel

George Gorman, Esquire (#89200)
Noah D. Weisberg, Esquire (#48908)
Weisberg & Weisberg, P.L.L.C.

744 Thimble Shoals Blvd., Suite B
Newport News, VA 23606
george@weisbergattomeys.com
Attorneys for Plaintiff Tanya L. Stiles
